 

Exhibit 10.1

 

LASALLE BUSINESS CREDIT, LLC

135 South LaSalle Street

Chicago, Illinois 60603-4105

 

April 19, 2006

 

Easy Gardener Products, Ltd.

3022 Franklin Avenue

Waco, Texas 76710

 

Attention: Richard M. Kurz, Chief Financial Officer

 

RE:  Easy Gardener Products, Ltd. Secured DIP Credit Facility  

Ladies and Gentlemen:

LaSalle Business Credit, LLC (“LBC”) is pleased to offer to be the sole
exclusive administrative agent (in such capacity, the “Agent”) for a $33,000,000
Secured DIP Credit Facility (the “DIP Credit Facility”) to Easy Gardener
Products, Ltd, a Texas limited partnership (the “Borrower”), and LBC is pleased
to offer its commitment to lend up to $16,500,000 of the DIP Credit Facility,
upon and subject to the terms and conditions of this letter and the form of
Interim Order Authorizing Debtors in Possession to Enter Into Postpetition
Credit Agreement Amendment (the “Interim Order”) and the Fourth Amendment to the
Loan and Security Agreement (the “Amendment”) attached hereto as Annex A (the
“Interim Financing Terms”). LaSalle Bank National Association (“LaSalle”) is
also pleased to offer its commitment to lend the remaining $16,500,000 of the
DIP Credit Facility upon and subject to the terms and conditions referred to
herein and in the Interim Financing Terms.

LBC will act as sole and exclusive Agent and a lender for the DIP Credit
Facility. No additional agents, co-agents or arrangers will be appointed and no
other titles will be awarded without our prior written approval. CapitalSource
Finance LLC (the “Participant”) shall be a participant in the DIP Credit
Facility, subject to the terms of the Participation Agreement among LBC, the
Participant and LaSalle. Neither LBC nor LaSalle make any commitment, either
express or implied, concerning the obligations of the Participant under the
terms of the Participation Agreement.

The commitments of LBC and LaSalle hereunder and the undertaking of LBC to
provide the services described herein are subject to the satisfaction of each of
the following conditions precedent in a manner acceptable to LBC: (a) the
accuracy and completeness of all representations that you and your affiliates
make to LBC and your compliance with the terms of this Commitment Letter
(including the Interim Financing Terms); (b) the negotiation, execution and
delivery of definitive documentation for the DIP Credit Facility consistent with
the present form of the Interim Order, the Amendment , the Fourth Amendment and
Ratification of Term Loan and Security Agreement (the “CapitalSource
Amendment”), attached hereto as Annex B, and any other terms which terms are
satisfactory to LBC in its sole discretion, including but not

 

                                          
                                                             

 


--------------------------------------------------------------------------------

 

limited to the form of Final Order which is satisfactory to LBC in its sole
discretion; and (c) satisfactory documentation of any financing subordinate to
LBC and LaSalle (other than the CapitalSource Amendment).

You hereby represent, warrant and covenant that (a) all written information,
other than the Budget (defined below), which has been or is hereafter made
available to LBC or LaSalle by you or any of your representatives (or on your or
their behalf) in connection with the transactions contemplated hereby (the
“Information”) is and will be complete and correct in all material respects and
does not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading, and (b) all financial projections concerning the Borrower and its
subsidiaries that have been or are hereafter made available to LBC or LaSalle by
you or any of your representatives (the “Budget”) have been or will be prepared
in good faith based upon assumptions deemed by you to be reasonable. You agree
to furnish us with such Information and the Budget as we may reasonably request
and to supplement the Information and the Budget from time to time until the
closing date for the DIP Credit Facility (the “Closing Date”) so that the
representation, warranty and covenant in the preceding sentence is correct on
the Closing Date. In issuing this commitment, LBC and LaSalle are and will be
using and relying on the Information and the Budget without independent
verification thereof.

You hereby acknowledge that LBC will make available Information and the Budget
to LaSalle.

By executing this Commitment Letter, you agree to reimburse LBC from time to
time on demand for all reasonable out-of-pocket fees and expenses (including,
but not limited to (a) the reasonable fees, disbursements and other charges of
Bracewell & Giuliani LLP, as counsel to the Agent, and Richards, Layton &
Finger, P.A. as local counsel to the Agent, and (b) due diligence expenses) as
set forth in the Final Order.

You agree to indemnify and hold harmless LBC, LaSalle and each of their
affiliates and their respective officers, directors, employees, agents, advisors
and other representatives (each, an “Indemnified Party”) from and against (and
will reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (a) any matters
contemplated by this Commitment Letter or any related transaction or (b) the DIP
Credit Facility and any other financings or any use made or proposed to be made
with the proceeds thereof, except to the extent such claim, damage, loss,
liability or expense is found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by you, your equity holders or creditors or an Indemnified Party,
whether or not an Indemnified Party is otherwise a party thereto and whether or
not the transactions contemplated hereby are consummated. You also agree that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to you or your subsidiaries or affiliates or to
your or

 

 

2

 

 


--------------------------------------------------------------------------------

 

their respective equity holders or creditors arising out of, related to or in
connection with any aspect of the transactions contemplated hereby, except to
the extent of direct, as opposed to special, indirect, consequential or
punitive, damages determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. It is further agreed that LBC shall only have
liability to you (as opposed to any other person), and that LBC shall be liable
solely in respect of its own commitment to the DIP Credit Facility on a several,
and not joint, basis with LaSalle, and that such liability shall only arise to
the extent damages have been caused by a breach of LBC’s obligations hereunder
to negotiate in good faith definitive documentation for the DIP Credit Facility
on the terms set forth herein, as determined in a final, nonappealable judgment
by a court of competent jurisdiction. Notwithstanding any other provision of
this Commitment Letter, no Indemnified Party shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic telecommunications or other information transmission systems.

This Commitment Letter and the contents hereof are confidential and, except for
disclosure hereof or thereof on a confidential basis to your accountants,
attorneys and other professional advisors retained by you in connection with the
DIP Credit Facility or as otherwise required by law, may not be disclosed in
whole or in part to any person or entity without our prior written consent;
provided, however, it is understood and agreed that you may disclose this
Commitment Letter after your acceptance of this Commitment Letter and, in
filings with the Securities and Exchange Commission and other applicable
regulatory authorities and stock exchanges. LBC hereby notifies you that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), each of them is required to
obtain, verify and record information that identifies you, which information
includes your name and address and other information that will allow LBC to
identify you in accordance with the Act.

You acknowledge that LBC or its affiliates may be providing financing or other
services to parties whose interests may conflict with yours. LBC agrees that
they will not furnish confidential information obtained from you to any of their
other customers and that they will treat confidential information relating to
you and your affiliates with the same degree of care as they treat their own
confidential information. LBC further advises you that they will not make
available to you confidential information that they have obtained or may obtain
from any other customer. In connection with the services and transactions
contemplated hereby, you agree that LBC is permitted to access, use and share
with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning you or any of your
affiliates that is or may come into the possession of LBC or any of such
affiliates.

The provisions of the immediately preceding four paragraphs shall remain in full
force and effect regardless of whether any definitive documentation for the DIP
Credit Facility shall be executed and delivered, and notwithstanding the
termination of this letter or any commitment or undertaking hereunder.

This Commitment Letter may be executed in counterparts which, taken together,
shall constitute an original. Delivery of an executed counterpart of this
Commitment Letter by telecopier or facsimile shall be effective as delivery of a
manually executed counterpart thereof.

 

 

 

3

 

 


--------------------------------------------------------------------------------

 

 

This Commitment Letter shall be governed by, and construed in accordance with,
the laws of the State of Illinois. Each of you, LaSalle and LBC hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter (including, without limitation, the Interim
Financing Terms), the transactions contemplated hereby or the actions of LBC or
LaSalle in the negotiation, performance or enforcement hereof. The commitments
and undertakings of LBC and LaSalle may be terminated by us, if you fail to
perform your obligations under this Commitment Letter on a timely basis.

This Commitment Letter, together with the Interim Financing Terms, embodies the
entire agreement and understanding among LBC, LaSalle, you and your affiliates
with respect to the DIP Credit Facility and supersedes all prior agreements and
understandings relating to the specific matters hereof. However, please note
that the terms and conditions of the commitment of LBC and LaSalle and the
undertaking of LBC hereunder are not limited to those set forth herein or in the
form of Interim Order and the Amendment. Those matters that are not covered or
made clear herein or in the Interim Financing Terms are subject to mutual
agreement of the parties. No party has been authorized by LBC or LaSalle to make
any oral or written statements that are inconsistent with this Commitment
Letter. This Commitment Letter is not assignable by the Borrower without our
prior written consent and is intended to be solely for the benefit of the
parties hereto and the Indemnified Parties.

This offer will expire at 5:00 p.m. Chicago, Illinois, time on April 21, 2006
unless you execute this letter and return them to us prior to that time (which
may be by facsimile transmission), whereupon this letter (which may be signed in
one or more counterparts) shall become binding agreements. Thereafter, this
undertaking and commitment will expire on April 21, 2006 unless definitive
documentation for the DIP Credit Facility is executed and delivered prior to
such date. In consideration of the time and resources that LBC will devote to
the DIP Credit Facility, you agree that, until such expiration, you will not
solicit, initiate, entertain or permit, or enter into any discussions in respect
of, any offering, placement or arrangement of any competing DIP Credit Facility
for the Borrower and its subsidiaries.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

 

 

4

 

 


--------------------------------------------------------------------------------

 

 

We are pleased to have the opportunity to work with you in connection with this
important financing.

Very truly yours,

LASALLE BUSINESS CREDIT, LLC

 

 

 

By:

/s/ Steven A. Narsutis                          

 

 

Name:

Steven A. Narsutis                                

 

Title:

Senior Vice President                            

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ James G. Simpson                          

 

 

Name:

James G. Simpson                                

 

 

Title:

1st Vice President                                 

 

 

ACCEPTED AND AGREED TO

AS OF THE DATE FIRST ABOVE WRITTEN:

 

EASY GARDENER PRODUCTS, LTD.

 

By: EG Products Management, L.L.C.,

 

its general partner

 

 

 

By:

/s/ Richard M. Kurz                             

Name:

Richard M. Kurz                                  

 

Title:

Chief Financial Officer                        

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

--------------------------------------------------------------------------------

 

 